Citation Nr: 0519641	
Decision Date: 07/19/05    Archive Date: 07/22/05

DOCKET NO.  93-02 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for pulmonary 
tuberculosis, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from July 1952 until July 
1954.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 1992 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Chicago, 
Illinois.

This appeal was previously before the Board in February 1996.  
At that time, a remand was ordered to obtain documents from 
the Social Security Administration (SSA).  Such records were 
subsequently procured and the matter returned to the Board in 
August 1999.  At that time, the issue was denied.

The veteran appealed the Board's August 1999 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a June 2001 Order, the Court vacated the portion of the 
August 1999 Board decision pertaining to the veteran's 
tuberculosis claim and remanded the matter back to the Board 
for development.  The purpose of such remand was to allow for 
consideration in the light of the VCAA.

In August 2003, the Board remanded the matter back to the RO 
to accomplish development in compliance with the VCAA.  Also 
at that time, the issue of entitlement to secondary service 
connection for a bilateral lobectomy was referred to the RO 
for appropriate action.  

Another remand was ordered in April 2005, in order to obtain 
outstanding VA outpatient treatment records.  Such records 
are now associated with the claims folder.

All development having now been accomplished, the matter is 
ready for appellate consideration.  

Finally, as previously stated, the issue of entitlement to 
secondary service connection for a bilateral lobectomy was 
referred to the RO in August 2003 for appropriate action.  To 
that end, the veteran was sent a VCAA notice letter in April 
2004 regarding the secondary service connection claim.  The 
veteran was instructed that no further action would be taken 
until he responded.  In an April 2004 communication the 
veteran's counsel did respond.  However, the claim was never 
adjudicated.  This matter is hence again referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  The competent evidence has not demonstrated active 
tuberculosis since January 29, 1959.  

2.  The competent evidence does not demonstrate more than 
mild or mild to moderate dyspnea on exertion.

3.  Pulmonary function testing reveals forced vital capacity 
(FVC) of no worse than 86 percent predicted, forced 
expiratory volume (FEV-1) of no worse than 78 percent 
predicted, a ratio of forced expiratory volume in one second 
to forced vital capacity (FEV-1/FVC) of no worse than 60 
percent, and a diffusion capacity of the lung for carbon 
monoxide by the single breath method (DLCO (SB)) of no worse 
than 79 percent.


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 30 
percent for pulmonary tuberculosis have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.97, Diagnostic Codes 6721, 6724, 6731 
(1996); 38 C.F.R. § Diagnostic Codes 6600, 6604, 6721, 6724, 
6731, 6825-6833, 6840-6847 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

A VA letter issued in July 2004 apprised the appellant of the 
information and evidence necessary to substantiate his claim.  
Such correspondence also apprised him as to which information 
and evidence, if any, that he is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  He was also advised to send any evidence in 
his possession, pertinent to the appeal, to VA.  As such, the 
Board finds that the correspondence satisfied VA's duty to 
notify the veteran, as required by Quartuccio v. Principi, 16 
Vet. App. 183 (2002), 38 U.S.C.A. § 5103, and 38 C.F.R. § 
3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet App 112 
(2004) (Pelegrini II).  However, in the present case, the 
appellant's claim was filed and initially denied prior to the 
enactment of the VCAA.  Nevertheless, the Court in Pelegrini 
II noted that such requirement did not render a rating 
decision promulgated prior to providing the veteran full VCAA 
notice void ab initio, which in turn would nullify the notice 
of disagreement and substantive appeal filed by the veteran.  
In other words, Pelegrini II specifically noted that there 
was no requirement that the entire rating process be 
reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not specify how the Secretary 
can properly cure a defect in the timing of the notice, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  There is no basis 
for concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  See Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. April 14, 2005).

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of his case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA post service treatment and 
examination.  Additionally, a June 1993 disability 
determination of the Social Security Administration (SSA) is 
of record, along with accompanying medical records.  Further, 
the veteran's statements in support of his claim are 
associated with the claims folder.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Relevant law and regulations

Disability evaluations- in general

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2004).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Factual background- historical

The veteran was hospitalized in October 1957 with a diagnosis 
of pulmonary tuberculosis, far advanced, bilateral, active.  
The medical history noted in that clinical record indicated 
that films dated in 1955 showed a lesion.  The veteran had 
experienced episodes of hemoptysis dating back to 1954, 
during service.

By rating decision in November 1957, service connection was 
established for chronic active far advanced pulmonary 
tuberculosis, rated 100 percent disabling effective from 
October 1957.

The veteran remained hospitalized until January 29, 1959.  At 
that time, his tuberculosis was deemed to be inactive.

Based on the above medical evidence, the RO, in a March 1959 
rating action, reduced the veteran's assigned disability 
evaluation to 50 percent from January 29, 1961 to January 28, 
1965, and reduced to 30 percent from January 29, 1965.  The 
30 percent evaluation has remained in effect to date.

Factual background- contemporary

A November 1991 VA outpatient treatment report contained an 
assessment of bronchitis. 

A March 1992 VA clinical record revealed a diagnosis of mild 
chronic obstructive pulmonary disease (COPD).  

In June 1992, the veteran filed paperwork in conjunction with 
a disability determination then pending with the SSA.  In 
those documents he indicated that he stayed indoors more 
often as he was not able to breathe very well.   

A VA consultation sheet dated in September 1992 noted 
complaints of chest pains and shortness of breath.  

VA outpatient treatment records dated in 1993 reveal 
complaints of shortness of breath with mild exertion.  It was 
indicated that the veteran used an Albuterol inhaler.

VA treatment records dated in 1994 continued to reflect 
complaints of shortness of breath and continued to 
demonstrate a diagnosis of COPD.  

A December 1994 VA outpatient treatment report indicated 
complaints of moderately severe dyspnea on exertion.  The 
symptoms were severe enough to prevent the veteran from 
mowing his lawn. 

The veteran was examined by VA in December 1994.  At that 
time, he reported dyspnea on exertion for about one block.  
That had been stable for the prior 4 to 5 years.  He denied 
paroxysmal nocturnal dyspnea or orthopnea.  He reported an 
occasional cough, productive of white sputum.  He denied 
significant sputum production, purulence, or hemoptysis.  

Objectively, chest X-rays showed no evidence of active 
tuberculosis or other disease.  There were bilateral well-
healed surgical scars corresponding to the site of prior 
bilateral upper lobectomy.  There were no infiltrates and 
structural damage to the lungs was likely minimal.  

Further objective findings revealed good air entry 
bilaterally on auscultation of the lungs, with occasional 
bibasilar crackles.  Such crackles resolved with deep 
breathing.  

The December 1994 VA examination report indicated that 
pulmonary function testing (PFT) had been accomplished in 
1993.  Such testing had revealed "an FEV1 of 2.59 liters, 78% 
of predicted, FVC 4.35 liters, 91% of predicted, FEV1/FVC 
60%, DLCO 21-96, 79% of predicted."  The assessment included 
old tuberculosis with no evidence of reactivation, and mild 
to moderate chronic obstructive pulmonary disease under 
therapy with bronchodilators.  Dyspnea on exertion was also 
assessed.  The examiner commented that the symptoms appeared 
to be out of proportion to the severity of the pulmonary 
impairment and further consideration must be given to other 
causes of exercise limitation including cardiac dysfunction, 
ischemia or deconditioning.

A VA PFT in July 1995 revealed a pre-drug FEV1 of 2.41 
liters, 78% of predicted, FVC of 4.02 liters, 91 % of 
predicted, and FEV1 /FVC of 60, 86% of predicted.

Additional VA treatment records dated in 1995 demonstrate 
complaints of shortness of breath.  Mild COPD was the 
impression.  

The report of a February 1998 VA pulmonary examination 
indicated that there was no evidence of recurrence of 
tuberculosis since 1958.  Subjectively, the veteran reported 
dyspnea on exertion for about one block or less and a chronic 
cough.  Chest X-rays showed no evidence of active 
tuberculosis.  There was some evidence of scarring in the 
upper lung fields, most prominent in the right apex.  PFT 
revealed an FEV1 of 2.2 liters which was 78% of predicted, 
FVC was 3.52 liters which was 86% of predicted, FEV1/FVC 
ratio was 62%.  Lung volumes demonstrated a normal total lung 
capacity at 101% of predicted.  The diagnoses included 
pulmonary tuberculosis with no evidence of active disease 
since treatment, and mild chronic obstructive ventilatory 
defect.  

The examiner in February 1998 commented that the veteran's 
complaint of dyspnea was out of proportion to the 
abnormalities seen on PFT, and that the level of impairment 
on PFT was minimal.  A cardiopulmonary exercise test was 
accomplished.  Exercise was accomplished to a level well 
below expected ventilatory capabilities suggesting the 
symptoms were not due to pulmonary impairment.  The examiner 
indicated that the veteran's mild chronic obstructive 
ventilatory defect would not impact on his ability to perform 
gainful employment.  It was further noted that the veteran 
was not currently using any pulmonary/respiratory 
medications. 

VA outpatient treatment records dated in 2000 show complaints 
of dyspnea on exertion.  Diagnoses of COPD are reflected in 
such records.  An April 2002 VA clinical record again notes 
active COPD.  

A VA PFT test in November 2002 revealed an FEV1 of 2.50 
liters, 81% of predicted, FVC of 3.66 liters, 93 % of 
predicted, and FEV1 /FVC of 68%, 89% of predicted.  All 
findings were pre-bronchodilator.  Post bronchodilator trial 
was not performed because the veteran refused nebulizer 
treatment on the grounds that it made him sick.

The veteran was examined by VA in May 2003.  At that time he 
complained of symptoms including worsening shortness of 
breath, with dyspnea exertion after one block, chest pain 
with mild exercise such as walking, and a cough productive of 
white sputum.  He also endorsed very occasional episodes of 
hemoptysis.  

Objectively, the lungs revealed decreased breath sounds in 
the apices bilaterally.  No wheezes or crackles were noted.  
There was also no cyanosis, edema or clubbing.  Pulmonary 
function testing revealed the following results: FEV1 of 2.29 
liters, 75% of predicted, FVC of 3.48 liters, 89 % of 
predicted, and FEV1 /FVC of 65%, 77% of predicted.  DLCO SB 
was 61% predicted.  These findings were reflective of mild 
obstructive airway disease.  

The VA examiner concluded by noting that there was no 
evidence of active tuberculosis.  COPD was present, and was 
mild in severity.  It was noted that tuberculosis has been 
associated with a reduction in FEV1 of the magnitude observed 
in the veteran.  His dyspnea on exertion was the most 
prominent limitation of his disability.  It was opined that 
the residuals of the veteran's tuberculosis likely accounted 
for a component (probably more than half) of the veteran's 
dyspnea.  However, the dyspnea was out of proportion to the 
degree of functional impairment related to the inactive 
tuberculosis, pulmonary resections and COPD as measured by 
the pulmonary function tests.  Cardiac dysfunction, ischemia 
and deconditioning were cited as other possible causes for 
his exercise limitation.  

Analysis

The veteran is currently assigned a 30 percent rating, 
effective January 28, 1965, for pulmonary tuberculosis 
pursuant to Diagnostic Code 6721.  

The Board notes that there are special provisions regarding 
evaluation of respiratory conditions.  Public Law 90-493 
repealed section 356 of title 38, United States Code, which 
had provided graduated ratings for inactive tuberculosis.  
The repealed section, however, still applies to the case of 
any veteran who on August 19, 1968, was receiving or entitled 
to receive compensation for tuberculosis.  38 C.F.R. § 
4.96(b) (2004).

Furthermore, it is noted that during the course of the 
veteran's appeal, the regulations pertaining to the 
Respiratory System were revised, effective October 7, 1996.

The rating criteria in effect prior to October 7, 1996, 
provided that where a veteran was initially entitled to a 
rating for chronic inactive pulmonary tuberculosis on or 
before August 19, 1968, residuals of inactive pulmonary 
tuberculosis were rated 100 percent disabling for two years 
after the date of inactivity, following active tuberculosis, 
which was clinically identified during active service or 
subsequently; 50 percent thereafter for four years, or in any 
event, to six years after date of inactivity; 30 percent 
thereafter, for five years, or to eleven years after date of 
inactivity.  38 C.F.R. § 4.97, Diagnostic Code 6721 (1996).  
Furthermore, that Code section provided a minimum 30 percent 
rating following far advanced lesions diagnosed at any time 
while the disease process was active; 20 percent following 
moderately advanced lesions, provided there is continued 
disability, emphysema, dyspnea on exertion, impairment of 
health, etc.; and noncompensable otherwise.  38 C.F.R. 4.97, 
Diagnostic Code 6721 (1996).  

Additionally, the rating schedule specifies that the 
graduated 50-percent and 30-percent ratings and the permanent 
30 percent and 20 percent ratings for inactive pulmonary 
tuberculosis are not to be combined with ratings for other 
respiratory disabilities.  See Note (2) following Codes 6701- 
6724. 38 C.F.R. Part 4, Code 6701-6724 (1996).

Based on the above criteria, then, in order for the veteran 
to establish entitlement to the next-higher 50 percent rating 
under the old version of Diagnostic Code 6721-6724, the 
evidence must show that tuberculosis has been inactive for no 
more than six years.  Here, the medical record demonstrates 
that the veteran's tuberculosis has been inactive since 
January 29, 1959.  As such, an increased rating under the 
earlier version of Diagnostic Code 6721-6724 is not for 
application.  

The Board has considered whether any alternate Diagnostic 
Code sections under 38 C.F.R. § 4.97, as in effect prior to 
October 7, 1996, could allow for an increased rating for the 
veteran's inactive pulmonary tuberculosis.  In this vein, it 
is noted that the veteran's contemporary respiratory 
symptoms, such as dyspnea, have been deemed in large part to 
be residuals of the service-connected tuberculosis.  While 
such residuals are presently diagnosed as COPD, the old 
schedular criteria for respiratory disabilities did not 
address that disease.  Diagnostic Code 6731, however, 
addresses tuberculosis residuals in general.  While that Code 
section technically applies in cases where initial 
entitlement to a tuberculosis rating did not arise until 
after August 19, 1968, the Board will nevertheless consider 
such criteria.  Indeed, nothing in 38 C.F.R. 4.96 or 4.97 
precludes the application of these provisions if they are 
more advantageous to the veteran.

Under the old version of Diagnostic Code 6731, a 30 percent 
rating was warranted for moderate residuals with considerable 
pulmonary fibrosis and moderate dyspnea on slight exertion, 
confirmed by pulmonary function tests.  A 60 percent rating 
was warranted upon a showing of severe residuals with 
extensive fibrosis, severe dyspnea on slight exertion with 
corresponding ventilatory deficit confirmed by pulmonary 
function tests with marked impairment of health.  The 100 
percent rating required pronounced residuals: advanced 
fibrosis with severe ventilatory deficit manifested by 
dyspnea at rest, marked restriction of chest expansion, with 
pronounced impairment of bodily vigor.  38 C.F.R. Part 4, 
Code 6731 (1996).

After reviewing the competent evidence of record, the Board 
finds no support for a grant of the next-higher 60 percent 
rating under the old version of Diagnostic Code 6731.  
Indeed, while the evidence clearly indicates consistent 
respiratory complaints throughout the period in question, 
along with repeated findings of dyspnea on exertion, such 
dyspnea has not been characterized as "severe."  To the 
contrary, 
a March 1992 VA clinical record revealed a diagnosis of mild 
COPD.  Further, while a December 1994 VA clinical record 
contained subjective complaints of moderately severe dyspnea 
on exertion, a VA examination report written that same month 
contained an objective impression of only mild to moderate 
COPD.  Such diagnosis was in part based on pulmonary function 
studies.  Moreover, it was adjudged that some extent of the 
veteran's shortness of breath was due to causes other than 
respiratory disability. For example, cardiac dysfunction, 
ischemia and deconditioning were cited as possible 
explanations for some of the veteran's dyspnea.  Finally, 
subsequent VA treatment reports dated in 1995 reflect 
findings of mild COPD.

Based on the foregoing, the Board finds that the veteran's 
disability picture prior to October 7, 1996, is appropriately 
reflected in the currently assigned 30 percent evaluation.  
As there is no showing of severe residuals with extensive 
fibrosis, severe dyspnea on slight exertion with 
corresponding ventilatory deficit confirmed by pulmonary 
function tests with marked impairment of health, there is no 
basis for a higher rating for the period in question.
 
As previously noted, the schedular criteria pertaining to 
respiratory disabilities was amended effective October 7, 
1996.  

It is noted that Diagnostic Code 6721-6724, was not affected 
by the revisions to 38 C.F.R. § 4.97.  Thus, from October 7, 
1996, in order to achieve the next-higher 50 percent rating 
under that Code section, the evidence must show active 
tuberculosis has been inactive for no more than six years.  
Again, in the present case, there is no demonstration of 
active tuberculosis since January 29, 1959.  Thus, Diagnostic 
Code 6721-6724 cannot serve as a basis for an increased 
rating here.

As before, the Board will consider Diagnostic Code 6731, 
which technically applies in cases where initial entitlement 
to a tuberculosis rating arose subsequent to August 19, 1968.  
It is again noted that nothing in 38 C.F.R. 4.96 or 4.97 
precludes the application of these provisions if they are 
more advantageous to the veteran.

Under Diagnostic Code 6731, as amended effective October 7, 
1996, chronic, inactive pulmonary tuberculosis will be rated 
depending on the specific findings, with residuals rated as 
interstitial lung disease, restrictive lung disease, or, when 
obstructive lung disease is the major residual, as chronic 
bronchitis.

The general rating formula for interstitial lung disease 
(Diagnostic Codes 6825 through 6833) is as follows:

Forced Vital Capacity (FVC) less than 50 percent predicted, 
or; Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) less than 40 percent 
predicted, or; maximum exercise capacity less than 15 
ml/kg/min oxygen consumption with cardiorespiratory 
limitation, or; cor pulmonale or pulmonary hypertension, or; 
requires outpatient oxygen therapy: 100 percent; FVC of 50 to 
64 percent predicted, or; DLCO (SB) of 40 to 55 percent 
predicted, or; maximum exercise capacity of 15 to 20 
ml/kg/min oxygen consumption with cardiorespiratory 
limitation: 60 percent; FVC of 65 to 74 percent predicted, 
or; DLCO (SB) of 56 to 65 percent predicted: 30 percent; FVC 
of 75 to 80 percent predicted, or; DLCO (SB) of 66 to 80 
percent predicted: 10 percent; Where the requirements for a 
10 percent rating are not met: noncompensable.  38 C.F.R. 
Part 4, including 4.31 and Codes 6825-6833, effective October 
7, 1996.  61 Fed. Reg. 46720, 46730 (Sep. 5, 1996).

The general rating formula for restrictive lung disease 
(Diagnostic Codes 6840 through 6845) is as follows:

FEV-1 less than 40 percent of predicted value, or; the ratio 
of Forced Expiratory Volume in one second to Forced Vital 
Capacity (FEV-1/FVC) less than 40 percent, or; Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) less than 40 percent predicted, or; 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo or 
cardiac catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy: 100 percent; 
FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 
55 percent, or; DLCO (SB) of 40 to 55-percent predicted, or; 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit): 60 percent; FEV-1 of 56 to 70 
percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; 
DLCO (SB) 56 to 65 percent predicted: 30 percent; FEV-1 of 71 
to 80 percent predicted, or; FEV-1/FVC of 71 to 80 percent, 
or; DLCO (SB) 66 to 80 percent predicted: 10 percent;  Where 
the requirements for a 10 percent rating are not met: 
noncompensable.  38 C.F.R.
Part 4, including 4.31 and Codes 6840-6845, effective October 
7, 1996.  61 Fed. Reg. 46720, 46731 (Sep. 5, 1996).

Chronic bronchitis is rated as follows:

FEV-1 less than 40 percent of predicted value, or; the ratio 
of Forced Expiratory Volume in one second to Forced Vital 
Capacity (FEV-1/FVC) less than 40 percent, or; Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) less than 40 percent predicted, or; 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo or 
cardiac catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy: 100 percent; 
FEV- 1 of 40 to 55-percent predicted, or; FEV-1/FVC of 40 to 
55 percent, or; DLCO (SB) of 40 to 55-percent predicted, or; 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit): 60 percent; FEV-1 of 56 to 70 
percent predicted, or; FEV- 1/FVC of 56 to 70 percent, or; 
DLCO (SB) 56 to 65 percent predicted: 30 percent; FEV- I of 
71 to 80 percent predicted, or; FEV-1/FVC of 71 to 80 
percent, or; DLCO (SB) 66 to 80 percent predicted; 10 
percent; Where the requirements for a 10 percent rating are 
not met: noncompensable.  38 C.F.R. Part 4, including 4.31 
and Code 6600, effective October 7, 1996.  61 Fed. Reg. 46720 
46728, 46729 (Sep. 5, 1996).

Here, the pulmonary function studies do not fall within the 
prescribed ranges for the next-higher 60 percent evaluation 
for either interstitial lung disease (Diagnostic Codes 6825-
6833), restrictive lung disease (Diagnostic Codes 6840-6847) 
or chronic bronchitis (Diagnostic Code 6600), as will be 
discussed below.  

The veteran's FVC findings were consistently greater than 50 
to 64 percent predicted.  In fact, the lowest recorded score 
was 86 percent predicted.  Similarly, his DCLO SB ratings 
were consistently greater than 40 to 55 percent predicted.  
In fact, the lowest recorded score was 79 percent predicted.  
Finally, no findings show a maximum oxygen consumption of 15 
to 20 ml/kg/min with cardiorespiratory limit.  Therefore, the 
criteria for an increased rating for interstitial lung 
disease have not been satisfied.  

As the criteria for restrictive lung disease and chronic 
bronchitis are identical as pertaining to this analysis, they 
will be discussed in tandem.  The veteran's FEV-1 findings 
were consistently greater than 40 to 55 percent predicted.  
In fact, the lowest recorded score was 78 percent predicted.  
Similarly, his FEV-1/FVC ratings were consistently greater 
than 40 to 55 percent.  In fact, the lowest recorded score 
was 60 percent.  Moreover, his DCLO SB ratings were 
consistently greater than 40 to 55 percent predicted.  
Indeed, the lowest recorded score was 79 percent predicted.  
Finally, no findings show a maximum oxygen consumption of 15 
to 20 ml/kg/min with cardiorespiratory limit.  Therefore, the 
criteria for an increased rating for either restrictive lung 
disease or chronic bronchitis have not been satisfied.  

It is observed that the schedular criteria for tuberculosis, 
as amended October 7, 1996, do not instruct the rater to 
evaluate residuals under Diagnostic Code 6604, for COPD.  
Here, the veteran clearly has a diagnosis of COPD and thus it 
would appear that Diagnostic Code 6604 is a logical alternate 
Code section to consider in determining whether an increased 
rating is warranted.  However, the criteria for the next-
higher 60 percent rating for COPD are identical to those just 
discussed for restrictive lung disease and chronic 
bronchitis.  Thus, that Code section cannot serve as a basis 
for an increased rating.  

Furthermore, the Board has considered the propriety of a 
separate rating for scar residuals of the veteran's service-
connected tuberculosis.  However, the evidence reflects that 
the scars are well healed and there is no lay evidence or 
competent medical evidence that indicates that the scars are 
superficial, poorly nourished, have repeated ulceration, are 
tender and painful on objective demonstration, or affect the 
function of any part.  Therefore, a separate evaluation for 
scars is not warranted.  See Esteban v. Brown, 6 Vet. App. 
259 (1994).

In conclusion, the evidence of record does not warrant a 
rating in excess of the 30 percent presently assigned for 
inactive pulmonary tuberculosis, either under the present 
version of the law or under the schedular criteria in effect 
prior to October 7, 1996.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Finally, the evidence does not reflect that the veteran's 
inactive pulmonary tuberculosis has caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Hence, assignment of an extra-schedular evaluation under 38 
C.F.R. § 3.321 (2004) is not warranted.

ORDER

An increased rating for pulmonary tuberculosis is denied.





	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


